Citation Nr: 9911574	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to an increased rating for low back strain 
with radiculopathy, currently rated 20 percent disabling.  

3.  Entitlement to an increased rating for right ulnar nerve 
neuropathy, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant served on active duty in the U.S. Armed Forces 
from June to November 1964, from May 1968 to June 1969 
(including overseas service in Vietnam), from June to October 
1974, and from November 1990 to August 1991 (including 
foreign service in the Persian Gulf area).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Houston Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was last before the Board in April 1997, when it was remanded 
to the RO for further development of the evidence.  Pursuant 
to that remand development, the RO granted service connection 
for a post-traumatic stress disorder; thus, that issue is no 
longer in appellate status.  

In a written statement dated and received in October 1996, 
the appellant asserted a claim seeking service connection for 
a stomach disability secondary to the medications which he 
takes for his service-connected low back disability.  The 
record returned to the Board at the present time does not 
reflect any action taken by the RO in response to this claim.  
Accordingly, this matter is referred to the RO for further 
development or other appropriate action.  

In his April 1995 substantive appeal, the appellant also 
contended that his service-connected low back disability was 
aggravating his service-connected left ankle injury.  He made 
further reference in the same document to his belief that he 
may be suffering from an undiagnosed condition, apparently 
involving the right arm in addition to the service-connected 
right ulnar neuropathy (see 38 C.F.R. § 3.317 (1998) in 
relation to this Persian Gulf veteran).  Such matters are 
likewise referred to the attention of the RO for appropriate 
further action.  

FINDINGS OF FACT

1.  The appellant currently manifests symptoms of no more 
than moderate lumbosacral strain without radiculopathy.  

2.  He now manifests symptoms of no more than mild incomplete 
paralysis of the right (minor side) ulnar nerve.  


CONCLUSIONS OF LAW

1.  The requirements for a disability rating in excess of 
20 percent for low back strain with radiculopathy have not 
been satisfied.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including Code 5295 (1998).  

2. The requirements for a disability rating in excess of 
10 percent for right ulnar neuropathy have not been 
satisfied. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including Code 8516 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The U.S. Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the current claim seeking an increased rating 
for the service-connected low back and right elbow 
disabilities was received no earlier than January1994, 
evidence dating from earlier than January 1993 is not 
particularly relevant to this case.  See 38 C.F.R. 
§ 3.400(o)(2)(1998).  

Low Back

The Rating Schedule provides that a 20 percent disability 
rating will be assigned for lumbosacral strain characterized 
by muscle spasm on extreme forward bending or unilateral loss 
of lateral spine motion in a standing position.  The next 
higher rating of 40 percent is only appropriate with 
competent medical evidence of a severe degree of disability, 
with evidence of the listing of the entire spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal motility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  

Radiculopathy as a symptom of an intervertebral disc syndrome 
also warrants a 20 percent rating for a moderate degree of 
disability, characterized by recurring attacks.  The next 
higher rating of 40 percent is appropriate with medical 
evidence of a pronounced degree of disability, with 
persistent symptoms compatible with sciatic neuropathy 
including characteristic pain and demonstrable spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  

A 20 percent rating is also appropriate for a moderate degree 
of limitation of motion in the lumbar spine, and a 40 percent 
rating is warranted for a severe degree of limitation of 
motion.  38 C.F.R. § 4.71a, code 5292.  

In the present case, unfortunately, the task of evaluating 
the appellant's degree of disability due to his service-
connected low back disability has been complicated by his 
attempts to exaggerate his symptoms.  Many of his reported 
symptoms have been contradictory or inconsistent, without any 
logical explanation for these anomalies.  For example, on an 
official VA examination in March 1993, the appellant 
manifested a moderate degree of limitation of motion in the 
lumbar spine, accompanied by subjective complaints of pain on 
all motions, although no pain was elicited on palpation of 
the sacroiliac and gluteal areas.  In particular, forward 
flexion of the lumbar spine was reported to be limited to 45 
degrees at this time.  However, on an outpatient visit to VA 
in August 1993, it was reported that the appellant was 
getting along OK with stable low back pain and good relief 
from Motrin.  No abnormalities on straight leg raising or 
deep tendon reflex testing were found at this time, and there 
was no evidence of motor weaknesses.  

On the next official VA medical examination of the appellant 
in early January 1995, flexion of the lumbar spine was 
reportedly limited to only 30 degrees.  Yet on his Persian 
Gulf veteran's protocol examination in February 1994, between 
the two previously noted examinations, the appellant had no 
relevant complaints and demonstrated an almost full range of 
motion in the lumbar spine, including flexion to 90 degrees, 
without any indication of accompanying pain or tenderness to 
touch.  

Furthermore, sensory examination of the appellant in early 
January 1995 was said to be uninterpretable because, although 
the appellant had complained of occasional radiating pain 
into the left leg, pin prick testing disclosed only increased 
sensitivity in the right leg.  Ankle jerks were also 
reportedly present on this examination, a finding which is 
difficult to fake and which is not generally consistent with 
a 40 percent rating.  

To add to the confusion in this case, neurological testing on 
a subsequent VA examination of the appellant in late January 
1995 revealed no evidence whatsoever of radiculopathy in the 
right leg, and pin prick testing at this time disclosed 
decreased sensitivity in the entire right lower extremity, 
but in a nondermatomal pattern.  The suspicion is unavoidable 
from such contradictory findings that the appellant was 
attempting to fake his reactions to some or all of the VA 
examiners' tests.  VA outpatient treatment records dating 
through at least June 1996 likewise do not generally reflect 
the same degree of low back complaints and findings as is 
reported on the official VA examinations.  

This matter was further clarified on the latest official VA 
examination of the appellant in April 1998, when it was 
reported by the examining physician that there was "a 
significant amount of symptom magnification present in the 
subjective complaint[s]" of constant low back pain with no 
relief from prescribed medication; inability to sit, stand, 
or walk for prolonged periods due to back pain; pain 
radiating into the abdomen, groin, and down both legs; and 
headaches and shoulder pains due to back complaints.  A past 
medical history of positive Hoover's signs and "functional 
overlay" with respect to the low back complaints was also 
noted by the physician on review of the appellant's medical 
files.  

On physical examination in April 1998, the appellant 
demonstrated a "confused" gait pattern, with some steps no 
greater than six inches in length, which was reportedly 
inconsistent with his gait as observed by the examiner when 
he came down the hall toward the examining room.  There was 
also some inconsistency demonstrated on cerebellar testing 
with fingertips to nose, although it was eventually concluded 
that most cerebellar functions seemed to be intact.  The 
appellant also demonstrated quite a bit of shaking during the 
examination, which appeared to be voluntary in nature.  No 
significant paravertebral muscle spasm was demonstrated on 
this examination; however, the appellant complained of 
tenderness on palpation of the low back, although the maximum 
point of tenderness varied depending upon where the 
examiner's hand was placed at the time.  Range of motion 
could not be assessed due to the appellant's assertion that 
he could not move at all.  This was felt by the examiner to 
be invalid, since the appellant was earlier observed to both 
sit and then rise from a sitting position without difficulty.  
There were also numerous findings consistent with Waddell's 
signs (indicative of abnormal illness behavior), such as his 
allegedly being unable to bend forward while standing, but 
being able to sit without difficulty when asked to do so.  
Straight leg raising tests were also "unphysiologic."  
Sensory examination of the appellant likewise disclosed a 
nondermatomal pattern of sensory disturbance.  Finally, no 
muscle atrophy either in the axial skeleton or in the lower 
extremities was observed, indicating that fairly normal 
function was present in the low back.  

Current and former EMG and x-ray studies revealed no 
radiculopathy, only minimal degenerative changes at the L4-5 
junction, and some disc space narrowing which was also very 
mild, with no evidence of facet arthropathy.  It was the 
reported medical opinion of the examining physician in April 
1998 that the appellant exhibited "no evidence of serious 
organic pathology in his back."  Instead, he had a 
deconditioned back complicated by exogenous obesity.  Symptom 
magnification was present, as well as Waddell's signs, which 
in the examiner's opinion are usually associated with 
motivations related to secondary gain.  X-ray and other 
evidence of degenerative disc disease at the L4-5 level were 
mild and did not correlate well with the observed decreased 
range of motion in the lower back.  

The Board has concluded from its review of all of the 
relevant evidence that the appellant does not have a 
significant degree of functional impairment in the low back 
at the present time, although he has attempted to exaggerate 
the severity of his symptoms for reasons of monetary gain.  
Thus, X-ray, neurological, and other laboratory testing have 
revealed no objective evidence of radiculopathy and only a 
mild degree of degenerative disc disease.  Lumbar strain was 
also characterized as mild on the latest VA examination.  No 
genuine paravertebral muscle spasms are present, and the lack 
of muscular atrophy recently observed on VA examination 
indicated that fairly normal function was present in the low 
back despite the appellant's subjective complaints of 
constant, unrelenting pain and his clumsy attempts to magnify 
his symptoms.  Any range of motion figures reported on 
examination of the appellant are suspect for this reason and 
do not accurately reflect the degree of low back disability 
present.  Thus, the Board concludes that the appellant has 
not exhibited verified and reliable symptoms consistent with 
more than the current 20 percent rating.  

Right Ulnar Neuropathy

Mild, incomplete paralysis of the minor side ulnar nerve is 
rated 10 percent disabling.  The next higher rating of 
20 percent requires competent medical evidence of a moderate 
degree of incomplete paralysis.  38 C.F.R. § 4.124a, Code 
8516.  

The appellant is left-handed.  He has been service connected 
for right ulnar neuropathy which was manifested in service in 
1991 at the level of the right elbow.  No other disability 
involving the right arm or hand is currently service-
connected, although he has claimed that his right arm is also 
affected by an "undiagnosed" condition.  

Furthermore, electrodiagnostic and other testing in January 
1995 and June 1998 has clearly established that the appellant 
no longer has any discernable right median or ulnar nerve 
neuropathy.  The appellant's continued complaints of numbness 
and/or weakness in the right arm and hand are most likely, 
therefore, either yet another example of his tendency to 
exaggerate his complaints and symptoms for monetary gain, 
manifestations of a functional overlay, or possibly symptoms 
of his alleged "undiagnosed" condition.  They cannot 
constitute, however, symptoms of the service-connected right 
ulnar nerve neuropathy, which has resolved, at least for the 
present.  Consequently, the Board is unable to conclude that 
a rating higher than the current 10 percent rating for right 
ulnar nerve neuropathy is warranted.  

Other Matters

There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disabilities at 
issue, and they do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedule of standards.  For example, the 
appellant has testified that he only receives outpatient 
treatment for his low back disability at regular six-month 
intervals, when his pain medication prescription must be 
renewed.  No recent periods of hospital care for either 
disability at issue are reflected by the evidence.  Likewise, 
his limitations have been successfully accommodated at work 
by his being placed on light duty status for the past four or 
five years.  He also compensates for any additional right arm 
and hand problems by using his left (major) arm and hand more 
often.  Thus, the requirements of 38 C.F.R. § 3.321 relating 
to referrals for extraschedular evaluations are not 
applicable here.  Although the Board may not assign an 
extraschedular rating in the first instance, Floyd v. Brown, 
9 Vet. App. 88, 95 (1996), nothing precludes the Board from 
reaching a conclusion, even on its own, that the criteria for 
submission under 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The Board has also 
considered all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4 , whether or not they have been 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation.  

The Board has noted that the RO apparently failed to consider 
a referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), despite the Board's directions 
to do so in the prior remand of this appeal.  However, in 
view of the Board's own determination that the exceptional 
circumstances warranting such consideration are not present 
in this case, the RO's failure would constitute harmless 
error.  See Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (VA 
failure to consider an issue for referral to appropriate 
officials for extraschedular consideration is harmless error 
in the absence of the special circumstances contemplated by 
regulation), reconsideration denied sub nom. Fisher v. Brown, 
4 Vet.App. 405 (per curiam order).  


ORDER

Entitlement to a rating in excess of 20 percent for low back 
strain with radiculopathy, or to a rating in excess of 
10 percent for right ulnar neuropathy, is not established.  
To this extent, the appeal is denied.  


	(CONTINUED ON NEXT PAGE)



REMAND

In the April 1997 remand of this appeal, the Board noted that 
the service medical records were incomplete, missing 
especially those records pertaining to the 1968-69 period of 
active service.  Accordingly, the RO was asked to conduct 
another search for the missing medical records from service 
and also to comply with the notification requirements of 
Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).  The 
current record reflects an envelope of original service 
medical records which is stamped as having been received at 
the RO in July 1997.  Neither the September 1998 rating 
action nor the supplemental statement of the case dating from 
the same month indicates that these service medical records 
were reviewed by the RO in connection with this appeal.  
These medical records are largely irrelevant to the two 
increased rating issues by reason of their age (see 38 C.F.R. 
§ 3.400(o)(2)), but they are directly relevant to the service 
connection issue.  The Dixon requirements have also been 
neglected by the RO despite the Board's specific instructions 
on this point.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Consequently, another remand is 
required.  

According to the current evidentiary record, varicose veins 
were first seen on a VA examination of the appellant in 
February 1994.  Moreover, the examiner on a VA examination in 
March 1993 specifically indicated that varicose veins were 
not present at that time.  Nevertheless, the appellant 
testified, under oath, that, sometime in 1991 (probably in 
September) shortly after his separation from service in 
August, he was examined at a VA outpatient clinic where 
varicose veins were not only diagnosed but the physician 
wrote in the medical records that they could have originated 
in service.  

Accordingly, the Board remanded this appeal in April 1997 
with directions to attempt to find the missing VA medical 
record, and it was noted therein that it "is not known at 
which VA Outpatient Clinic this examination took place, so 
further clarification may have to be obtained from the 
appellant."  The RO wrote to one VA facility looking for the 
missing record, but it did not ask the appellant to clarify 
whether they had asked the right VA facility, nor was he 
asked if he had any of the missing medical records in his own 
possession.  Thus, further action is yet warranted in this 
matter.  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should write to the appellant 
in order to clarify at which VA 
outpatient clinic varicose veins were 
allegedly diagnosed in about September 
1991.  A search should then be made for 
these records, which should be 
incorporated into the claims file, if 
found.  

2.  At the same time, the RO should 
initiate a special search for all missing 
service medical records, including those 
from the 1968-69 period of active 
service.  If any of these records remain 
missing after this search, the 
notification and procedural requirements 
of Dixon v. Derwinski, 3 Vet. App. at 
263-64 must be satisfied.  In particular, 
the RO must ascertain whether the 
appellant has any of the missing records 
(or copies of them) in his own 
possession.  

3.  The RO should then review all of the 
relevant evidence, including the service 
medical records received in July 1997 and 
any additional evidence received as a 
result of this remand, and readjudicate 
the claim seeking service connection for 
varicose veins.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 


